NOURSE, J. pro tem.*
Plaintiff having appealed from an order changing the place of trial in the above entitled action, from Los Angeles County to Humboldt County, petitions for a writ of supersedeas.
It is alleged in the petition that the action is one to recover the purchase price of goods, wares, merchandise and labor sold and delivered to defendant upon an open book account; that the purchase price of said materials and labor was payable at the office of plaintiff in the county of Los Angeles. The return filed by the defendant does not contravene these facts.
*489Under article XII, section 16, of the Constitution of this state, the county in which a corporation is obligated to pay money is a proper county for the trial of an action against it for the breach of that obligation and in the absence of any agreement as to the place of performance of the obligation to pay money the residence of the creditor is the place where the obligation must be performed. (Hale v. Bohannon, 38 Cal.2d 458 at p. 467 [241 P.2d 4].)  It thus appears that there is substantial ground for appeal, and inasmuch as if the order appealed from should be reversed, plaintiff would have been put to the unnecessary expense of twice trying the action, the writ of supersedeas should issue as prayed for. Let such a writ issue.
Shinn, P. J., and Ford, J., concurred.

Assigned by Chairman of Judicial Council.